 



Exhibit 10.5
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into this
5th day of June 2007 (the “Effective Date”) between PMC Commercial Trust (the
“Company”), and Ron Dekelbaum (“Employee”). This Agreement replaces and
supercedes any previous Agreements between the two parties.
     WHEREAS, the Company wishes to employ Employee as of the Effective Date,
pursuant to the terms and conditions set forth below; and
     WHEREAS, Employee is likewise desirous of obtaining employment with the
Company as of the Effective Date, pursuant to the terms and conditions set forth
below:
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, this Agreement is
hereby entered into as of the Effective Date as to read as follows:
ADHERENCE TO RULES
          1. At all times during his employment with the Company, Employee
agrees to strictly adhere to, sign, acknowledge, and obey all the rules,
regulations, handbooks, covenants, and policies, now in effect or as
subsequently modified, governing the conduct of employees of the Company.
PAGE 1

 



--------------------------------------------------------------------------------



 



TERM OF EMPLOYMENT
          2. The term of Employee’s employment under this Agreement will begin
upon execution of this Agreement and will continue thereafter until May 1, 2008.
The employment is at-will meaning the Company or Employee can terminate the
employment relationship at any time for any reason.
COMPENSATION OF EMPLOYEE
          3. Base Salary. During Employee’s employment with the Company, he
shall receive his regular Base Salary of $160,992 less required withholdings to
federal, state, and local taxing authorities, payable to Employee on a
semi-monthly basis, or otherwise in accordance with Company’s then applicable
payroll procedures. Employee shall be entitled to participate in such benefit
plans currently in effect and maintained by the Company for its employees, in
accordance with the terms of such plans, as the same may be amended by the
Company from time to time. The Company will pay for health insurance for the
Employee and make available health insurance for immediate family members
reimbursable by the Employee at the Company’s cost.
          4. Additional Compensation. Bonus compensation is at the discretion of
the Chief Executive Officer based on the direction from the Compensation
Committee of the Board of Trust Managers.
PAGE 2

 



--------------------------------------------------------------------------------



 



TERMINATION OF EMPLOYMENT
          5. Severance. In the event an Agreement is executed which results in a
change of control or sale of the company prior to May 1, 2008 which thereby
results in the Employee’s termination or elimination of the Employee’s position,
the Employee will be paid severance in the amount of $160,992 paid within
10 days of termination less lawful deductions. In the event of the sale of all
or substantially all of the assets of the Company, it will be the responsibility
of the Company to notify the Purchaser or Purchasers of the obligations under
this Agreement and to ensure that the Purchaser or Purchasers will assume the
obligations under this Agreement.
          6. Arbitration. If efforts to resolve a claim, dispute or controversy
through dialogue are determined by either party to be unsuccessful, then in that
event, upon the written request of one party served upon the other, any such
claim, dispute or controversy shall be submitted to and settled by arbitration
in accordance with the Company’s arbitration policy.
MISCELLANEOUS
          7. Vacation. The employee shall be entitled to three weeks of paid
vacation per year, which shall be earned during the year.
          8. CLE/Bar License Fees. The Employee shall be reimbursed by the
Company for reasonable professional and continuing legal education fees not to
exceed $3,000 in a calendar year.
     This Agreement and any amendments hereto shall inure to the benefit of and
be binding upon the Company and its successors and assigns, and shall be binding
upon Employee and his heirs, executors, and legal representatives. This
Agreement supersedes all other oral and written agreements, understandings, and
communications between Employee and the Company, any of its Affiliates, or any
of their respective shareholders, directors, officers, employees, agents
PAGE 3

 



--------------------------------------------------------------------------------



 



or attorneys, and constitutes the entire agreement between the parties, with
respect to the employment of Employee. The parties acknowledge and agree that
there are no agreements, understandings, communications, representations or
warranties with respect to such employment other than those expressed in this
Agreement.
     This Agreement and any amendments hereto shall be governed by and construed
in accordance with the laws of the State of Texas, without giving effect to the
conflicts of laws provisions thereof.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.

              EMPLOYEE:   PMC COMMERCIAL TRUST
 
           
By:
  /s/ Ron H. Dekelbaum   By:   /s/ Jan F. Salit
 
           
 
  Ron H. Dekelbaum   Name:   /s/ Jan F. Salit
 
           
 
      Title:   Executive Vice President
 
           
 
      Date:   June 5, 2007
 
           

PAGE 4

 